Citation Nr: 0334981	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  96-29 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an earlier effective date for an award of 
service connection and compensation for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to April 
1969.

This matter came before the Board of Veterans Appeals (Board) 
from a February 1996 RO decision that denied the veteran's 
claim for an effective date earlier than September 29, 1989 
for an award of service connection and compensation for PTSD.  
In an August 1997 decision, the Board denied the claim.  The 
veteran then appealed to the United States Court of Appeals 
for Veterans Claims (Court)).  In a July 1999 decision, the 
Court vacated the Board decision and remanded the case to the 
Board for further action.  In September 2000, the Board 
remanded the case to the RO for additional development.  


FINDINGS OF FACT

1.  Service connection for PTSD was denied in a March 1984 
final Board decision.

2.  The veteran's application to reopen his claim for service 
connection for PTSD was received by the RO on September 29, 
1989.

3.  A February 1994 Board decision held that the claim for 
service connection for PTSD was reopened on the basis of new 
and material evidence, and the Board, on de novo review, 
granted service connection for PTSD.

4.  The RO thereafter awarded service connection and a 100 
percent rating for PTSD, effective from September 29, 1989 
(date of receipt of the reopened claim), with payment 
pursuant to the award being effective on October 1, 1989.

5.  The veteran's claim for service connection for PTSD was 
not reopened and granted due to the receipt of service 
department records.

6.  There was no acceptable medical diagnosis of PTSD until 
1989, and thus there was no entitlement to service connection 
before then.  


CONCLUSION OF LAW

Service connection and compensation for PTSD may be effective 
from a date no earlier than September 29, 1989, the date of 
RO receipt of the application to reopen the claim.  38 
U.S.C.A. §§ 5110, 5111, 7104 (West 2002); 38 C.F.R. §§ 3.31, 
3.156, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran served on active duty in the Army from 1966 to 
1969, including service in Vietnam.  Service medical records 
are negative for a psychiatric disorder.  

In January 1981, he filed his initial claim for service 
connection for PTSD.  The RO denied the claim, and the 
veteran appealed.  

In March 1984, the Board denied the appealed claim for 
service connection for PTSD, on the basis that PTSD was not 
shown.

The evidence then of record included service medical and 
personnel records, a VA hospital report of September 1981 
bearing a diagnosis of PTSD, additional VA hospital reports 
of November 1982 to January 1983, which did not reflect a 
diagnosis of PTSD, and a VA examination report of August 
1983, which specifically ruled out a diagnosis of PTSD.

Service personnel records reveal that the appellant served in 
Vietnam from February 15, 1967 to March 29, 1969.  He was 
assigned to the 630th Engineer (Eng) Company (Co) from his 
arrival in Vietnam until November 24, 1967, when he was 
assigned to the 15th Eng Co (Light Equipment)(LE).  His 
principal specialties were officially as an air compressor 
operator and a dump truck driver with the 630th Eng Co and as 
a construction machine operator and heavy vehicle driver with 
the 15th Eng Co.

On September 29, 1989, the RO received the veteran's 
application to reopen the claim for service connection for 
PTSD.  When the veteran signed the application, he dated it 
September 21, 1989, and the document is date-stamped as being 
received by the RO on September 29, 1989.  The RO denied the 
application to reopen the claim, and the veteran appealed to 
the Board.

Evidence obtained in connection with the application to 
reopen the claim included military historical records 
(Operational Report-Lessons Learned (OR-LL)) for the period 
February 1, 1967 to April 30, 1969.  The records included 
history of the activities of the veteran's assigned unit 
during part of his time in Vietnam and reported on enemy 
action against his assigned unit and against the locations in 
which his unit served.  

Also obtained were summary reports of multiple 
hospitalizations of the veteran at VA medical centers between 
October 1989 and June 1993.  PTSD was diagnosed in hospital 
reports of November 1989, February and August 1990, March, 
July and October 1991, March and May 1992; and July 1993.  VA 
psychological testing in August 1990 indicated a high 
probability of PTSD.  A review of the medical record in 
December 1990 continued a diagnostic impression of PTSD.  A 
VA psychiatric examination of December 1990 produced a 
diagnosis of PTSD.  Further psychological testing in February 
1992 produced equivocal results, although maintaining the 
clinical impression of PTSD.

In hearing testimony in November 1990, and subsequent 
statement in April 1990 and February 1993, the veteran 
detailed his recollections of stressful events, including 
multiple exposures to enemy fire and land mines in Vietnam. 

Received in 1990 were service personnel records verifying the 
veteran's assignment to the 630th Eng Co (LE) and to the 15th 
Eng Co (LE) while he was in Vietnam.  Disciplinary 
proceedings revealed his assignment to duty at a rock crusher 
site, apparently in or near Pleiku, in October 1967, and that 
in December 1968 he was then the command of the 299th 
Engineer Battalion (Combat).

In September 1992, the United States Army and Joint Services 
Environmental Support Group (ESG) provided military 
historical records including a chronology of enemy attacks on 
primary U.S. Air Force bases in Vietnam during the pertinent 
period, and OR-LLs from the period February 1, 1967 to April 
30, 1969, which included reports on the activities of the 
15th Eng Co (LE) and other units assigned to the 299th 
Engineer Battalion (Bn) (Combat) (Cbt); historical data on 
the 630th Eng Co was not provided.  In summary, the ESG noted 
that the units attached to the 299th, including the 15th Eng 
Co (LE), were subject to enemy ambushes, attacks, and mining 
incidents.  

Based on this evidence, in a February 1994 decision, the 
Board found that the veteran had submitted new and material 
evidence to reopen the claim, and, based on a de novo review, 
the Board granted service connection for PTSD.

In an April 1994 decision, the RO implemented the Board 
decision to grant service connection, and the RO made service 
connection effective from September 29, 1989.  Subsequent 
rating decisions resulted in the grant of a 100 percent 
evaluation was assigned for this disability effective from 
September 29, 1989.  Payment, pursuant to the award, was made 
effective from October 1, 1989.

In January 2003, pursuant to a Board remand, the RO sent the 
veteran a letter asking him to identify any additional 
records relevant to his claim, but he did not respond.

In May 2003, more service personnel records were received, 
which included further records information regarding the 
disciplinary actions taken against the veteran in service.  



II. Analysis

The file shows that by RO correspondence, the rating 
decision, the statement of the case, a Board remand, and 
supplemental statements of the case, the veteran has been 
informed of the evidence necessary to substantiate his claim, 
and of his and VA's respective obligations to obtain 
different types of evidence.  Identified relevant records 
have been obtained.  The Board finds that the notice and duty 
to assist provisions of the law have been met.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Moreover, as the law and 
not the evidence is dispositive of the claim, the notice and 
duty to assist provisions of the law are inapplicable.  See 
Mason v. Principi, 16 Vet.App. 2002.

The law provides that the effective date for an award of 
service connection is the day following separation from 
active duty, or the day entitlement arose, if the claim is 
filed within the year after active duty.  When the claim is 
filed more than a year after active duty, the effective date 
for service connection will be the date of VA receipt of the 
claim, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).  

However, these effective date rules do not govern the award 
of service connection in the present case.  A March 1984 
Board decision denied service connection for PTSD, and such 
decision became final.  38 U.S.C.A. § 7104.  Thus the 
effective date of a later award of service connection for 
PTSD is governed by rules related to claims which are 
reopened with new and material evidence.  See Melton v. West 
13 Vet.App. 442 (2000).

The effective date for service connection based on a reopened 
claim supported by new and material evidence (other than 
service department records), is the date of VA receipt of the 
reopened claim, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1), (r).  
When additional service department records are the basis of 
the grant of service connection in a reopened claim, the 
effective date may be the date of the earlier claim (since it 
is considered these records were lost or mislaid).  38 C.F.R. 
§ 3.400(q)(2).  

Where new and material evidence consists of a supplemental 
report from the service department, the former decision will 
be reconsidered by the adjudicating agency of original 
jurisdiction.  This comprehends official service department 
records which presumably have been misplaced and have now 
been located and forwarded to the VA.  Also included are 
corrections by the service department of former errors of 
commission or omission in the preparation of the prior report 
or reports and identified as such.  The retroactive 
evaluation of disability resulting from disease or injury 
subsequently service  connected on the basis of the new 
evidence from the service department must be supported 
adequately by medical evidence.  38 C.F.R. § 3.156(c).

The veteran contends that service connection and his award of 
compensation for PTSD should be from the date in 1981 when he 
filed his original claim.  He contends that 38 C.F.R. § 
3.400(q)(2), pertaining to the effective date where new and 
material evidence consists of service department records, 
applies in his case.  He contends that the records from ESG 
constitute service department records, and that these records 
formed the new and material evidence upon which the claim was 
reopened and granted.  The Board notes that general records 
of a veteran's unit do not constitute additional service 
department records as contemplated 38 C.F.R. § 3.400(q)(2).  
In any event, for 38 C.F.R. § 3.400(q)(2) to govern the 
effective date of the award of service connection, the 
additional service department records must serve to change 
the basis of the prior denial of benefits.  Such was not the 
situation here.  The 1984 Board decision denied the claim for 
service connection for PTSD since the veteran did not have an 
acceptable diagnosis of PTSD.  

Notwithstanding any interpretation of the ESG records and 
their significance in the veteran's claim, under any theory, 
service connection cannot be granted effective prior to the 
date entitlement arose.  38 U.S.C.A. § 5110, 38 C.F.R. § 
3.400.  An essential component to entitlement to service 
connection is the current existence of the claimed 
disability, in this case, PTSD.  See Degmetich v. Brown, 104 
F.3d 1328 (1997).  The presence of PTSD was not medically 
confirmed until 1989.  In this regard, while PTSD was 
included among the diagnoses during a hospitalization in 
1981, subsequent hospitalizations from 1982 and 1983 did not 
confirm the diagnosis, nor was PTSD found on a VA examination 
in 1983 which was provided specifically for the purpose of 
determining whether he had PTSD.  

Finally, PTSD was a recognized medical diagnosis, and 
included in VA regulations, by the time of his original claim 
in 1981.  Therefore, the provisions of VAOPGCPREC 26-97, 
regarding the addition of PTSD into the rating schedule in 
1980 as a liberalizing law, are not for application.  

In sum, the effective date of the award of service connection 
and compensation for PTSD may not legally be earlier than 
September 29, 1989, the date assigned by the RO, and being 
the date of RO receipt of the reopened claim.  The RO 
correctly made payment, pursuant to the award, effective from 
October 1, 1989, in accordance with the law that mandates 
that the period of payment is to commence on the first of the 
month following the month in which the award became 
effective.  38 U.S.C.A. § 5111; 38 C.F.R. § 3.31.

For these reasons, the Board holds that the veteran is not 
entitled to an earlier effective date for an award of service 
connection and compensation for PTSD.  The law, not the 
evidence, is dispositive of the outcome of this case, and as 
a matter of law the claim must be denied.  Sabonis v. Brown, 
6 Vet.App. 426 (1994).


ORDER

An earlier effective date for an award of service connection 
and compensation for PTSD is denied.


	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



